Citation Nr: 1521432	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-27 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  He died on October [redacted], 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.

The appellant requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In an October 2014 decision, the Board reopened the issue of entitlement to service connection for cause of the Veteran's death, and remanded the claim.  The case has now been returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2004; the death certificate lists the cause of death as ruptured aortic aneurysm.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  The evidence does not show the Veteran had a credible diagnosis of posttraumatic stress disorder (PTSD), or that his psychiatric disorder, to include schizophrenia and dementia, was incurred in or as a result of service.

4.  The evidence does not establish that a service-connected disability caused or contributed substantially or materially to the Veteran's death, or that the cause of death is otherwise related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for service connection for cause of death.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The appellant has also been afforded the opportunity to testify at a hearing before the Board.  During the June 2014 Board hearing, the undersigned explained to the appellant the issue on appeal, as well as the elements required to substantiate the claim.  The undersigned also participated in the thorough presentation by the appellant's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's October 2014 Remand, the Appeals Management Center (AMC) attempted to obtain outstanding treatment records and Social Security Administration records, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A May 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Appellant's claim in April 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Board notes that a VA medical opinion has not been obtained in this case because there is no reasonable possibility that such opinion could substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that there is no credible evidence of an in-service event.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion would substantiate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

(a) General.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 

(b) Principal cause of death. The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c) Contributory cause of death. (1) Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. (2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. (3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. (4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as psychosis, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran's psychiatric disorder included PTSD, and was a not yet service-connected disability that substantially or materially contributed to his death.  Specifically, she alleges that the Veteran was never properly diagnosed with PTSD, but that it could have caused or led to the Veteran's aneurysm.  During the Veteran's lifetime, he was not service-connected for any disabilities.  The Veteran died on October [redacted], 2004, more than 51 years after his military service.  The death certificate lists the cause of death as ruptured aortic aneurysm.  

No complaint, diagnosis, or treatment for any psychiatric disorder is shown in the service treatment records or within a year after the Veteran's separation from service.

Post-service VA treatment records show that in August 1959, the Veteran was hospitalized for mental disturbance.  The physical examination shows the Veteran's chest was well developed and symmetrical, with excursions adequate and equal bilaterally, no abnormality of bony structure noted, percussion note resonate throughout, breath sounds vesicular throughout, and no rales heard.  The outline of cardiac dullness was not increased right or left, and the point of maximum impulse in fifth interspace was within mid-clavicular line.  The Veteran's heart had a regular rhythm and normal rate, and there were no murmurs heard.

A February 1960 VA treatment record requested a trial visit supervision for the Veteran, and noted a diagnosis of schizophrenic reaction, chronic, severe, undifferentiated type, and indicated the Veteran was considered incompetent.  

In an August 1999 rating decision, the Veteran was granted special monthly pension based on the need for aid and attendance, effective February 18, 1999.

Later VA treatment records show continued in-patient treatment at a VA Medical Center, for which the Veteran received continuous mental health treatment through the later years of his life.  The records do not contain any indication of a diagnosis of PTSD, or stressful in-service event. The diagnosis was schizophrenia, chronic undifferentiated type with affective features, and dementia.  See April 2003 VA treatment record.

In June 2014, the appellant testified at a Board hearing.  The appellant testified that the Veteran died from an aneurysm and that before his death he was "dodging bullets."  The witness, A.W. testified that the Veteran was diagnosed as a paranoid schizophrenic and often had episodes where he dodged bullets and attempted to stop the bullets from hitting the appellant.  The appellant suggested, through her representative, that the Veteran's diagnosis of schizophrenia was a misdiagnosis of PTSD. 

There is no credible diagnosis of PTSD contained within the record, but merely the suppositions of the appellant that perhaps the Veteran's long standing diagnosis of schizophrenia was actually a misdiagnosis of PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), an acquired psychiatric disorder, to include PTSD, falls outside the realm of common knowledge of a lay person.  As lay persons, the appellant and family members are not competent to offer testimony on the complex medical question of the diagnosis of the Veteran's mental disorder.  Crucially, the law specifically provides that there must be medical evidence of a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2014). 

There is no credible evidence of an in-service event.  Service treatment records do not show or suggest any relevant abnormalities of the Veteran during service or at separation from service.  Service treatment records also do not show any complaints of or findings of psychological problems in service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the separation examination is accepted as the credible and accurate account of the Veteran's condition during service and at separation.  Moreover, a September 1959 VA report from a clinical social worker shows the Veteran's mother reported that the Veteran was normal prior to service and during service.  After service, the Veteran's mother reported that the Veteran became mentally ill in 1956.  The record reflects that the Veteran had been in receipt of nonservice-connected pension benefits for paranoid schizophrenia from 1957 until his death in 2004.  The foregoing suggests that the Veteran's psychiatric disorder was not related to service.  For these reasons, the Board finds that there is no credible evidence of an in-service event.  In the absence of an in-service event, no credible link can be established between the Veteran's cause of death and his military service. 

Moreover, to the extent that the appellant and her family believe that the Veteran's cause of death was due to his period of service, or that his mental illness contributed to the cause of his death, as lay persons, they are not shown to possess any specialized training in the medical field.  The appellant's and her family's opinions as to the etiology of the Veteran's cause of death or the extent to which the Veteran's potentially service-connected disabilities contributed to his cause of death do not constitute persuasive nexus evidence.  The determination of the cause of the Veteran's death is considered medically complex because it involves a medical subject concerning an internal physical process (ruptured aortic aneurysm) extending beyond an immediately observable cause-and-effect relationship, and the lay opinions proffered are speculative; service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2014) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").

Accordingly, in the absence of competent and credible evidence that the Veteran's psychiatric disorder caused or contributed materially or substantially to the Veteran's death and that such psychiatric disorder is related to service, or that the Veteran's ruptured aortic aneurysm was related to service, service connection for the cause of the Veteran's death is not warranted.  Thus, the preponderance of the evidence indicates that a disability of service origin did not cause or contribute substantially or materially to the Veteran's death.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


